                                              LANCE J. HENDRON, ESQ.
                                             Nevada Bar No. 11151
                                              LANCE J. HENDRON, ATTORNEY AT LAW, LLC
                                             625 S. Eighth Street
                                              Las Vegas, Nevada 89101
                                             Office: (702) 758-5858 i Facsimile: (702) 387-0034
                                              E-mail: lance@ghlawnv.com
                                             Attorney for Defendant, Pedro Igor Alves Barbosa
                                          
                                                                  UNITED STATES DISTRICT COURT
                                                                    CLARK COUNTY, NEVADA
                                              UNITED STATES OF AMERICA,                   CASE No.: 2:17-cr-00001-JAD-CWH
                                          
                                                                Plaintiff,                 STIPULATION TO CONTINUE
                                                                                          SENTENCING HEARING
                                               vs.
                                                                                         SECOND REQUEST
                                               PEDRO IGOR ALVES BARBOSA,
TEL (702) 758-5858 ŀFAX (702) 387-0034




                                         
       ATTORNEY AT LAW, LLC




                                                                Defendant.
       LAS VEGAS, NEVADA 89101
         LANCE J. HENDRON,

         625 S. EIGHTH STREET




                                         

                                         

                                                        STIPULATION TO CONTINUE SENTENCING HEARING
                                         
                                                     IT IS HEREBY STIPULATED BY AND BETWEEN Defendant, Pedro Igor
                                         
                                              Alves Barbosa, through his counsel, Lance J. Hendron, Esq. of the law firm of
                                         
                                              Lance J. Hendron, Attorney at Law, LLC, and Plaintiff, United States of America,
                                         
                                              through its counsel, Patrick Burns, Assistant United States Attorney, that the
                                         

                                            Sentencing Hearing in the above-captioned matter currently set for April 15, 2019

                                            at 10:00 a.m. be continued to a date and time convenient to the Court, but no

                                            earlier than 90 days.
                                                   This Stipulation is entered into for the following reasons:
                                         
                                                     1. Mr. Barbosa’s family needs additional time to coordinate travel from
                                         
                                                        Brazil to be present at his sentencing.
                                         
                                                     2. Mr. Hendron has spoken with Patrick Burns, Assistant United States
                                         

                                                      Attorney, and he has no objection to the continuance.
                                                        3. Mr. Barbosa is in custody and has no objection to the continuance.
                                               

                                                       4. Denial of this request for continuance could result in a miscarriage of

                                                           justice.

                                                       DATED this 11th day of April, 2019.
                                               

                                                  _/s/ Patrick Burns_________              _ /s/ Lance Hendron________
                                                   Patrick Burns,                           Lance J. Hendron,
                                                  Assistant United States Attorney         Attorney for Defendant,
                                                                                            Pedro Alves Barbosa
                                               

                                               

                                              

                                              
                                 (702) 387-
                            ŀFAX 387-0034
                          AW, LLC, PLLC




                                              
                                89101
                             STREET
                             89101
                         LENDRON




                                              
         LANCE J. HENDRON,

                          STREET

                     ŀFAX (702)
                       , NEVADA
                    EIGHTH
                  , NEVADA

                      0034
          (702) 758-5858




                                              
                    &H
                 IGHTH
         GUYMON AT

               VEGAS
      TEL758-5858
             S. ES.
       ATTORNEY




                                              
             EGAS
         625625
       LASLVAS




                                              
TEL (702)




                                              

                                              

                                              

                                              

                                              

                                              

                                              

                                              

                                              

                                              

                                              

                                              

                                                                                       2
                                                   LANCE J. HENDRON, ESQ.
                                                  Nevada Bar No. 11151
                                                   LANCE J. HENDRON, ATTORNEY AT LAW, LLC
                                                  625 S. Eighth Street
                                                   Las Vegas, Nevada 89101
                                                  Office: (702) 758-5858 i Facsimile: (702) 387-0034
                                                   E-mail: lance@ghlawnv.com
                                                  Attorney for Defendant, Pedro Igor Alves Barbosa
                                               
                                                                         UNITED STATES DISTRICT COURT
                                                                           CLARK COUNTY, NEVADA
                                                   UNITED STATES OF AMERICA,                   CASE No.: 2:17-cr-00001-JAD-CWH
                                               
                                                                       Plaintiff,
                                               
                                                    vs.
                                              
                                                    PEDRO IGOR ALVES BARBOSA,
                                              
                                 (702) 387-
                            ŀFAX 387-0034




                                                                       Defendant.
                          AW, LLC, PLLC




                                              
                                89101
                             STREET
                             89101
                         LENDRON




                                              
         LANCE J. HENDRON,

                          STREET

                     ŀFAX (702)
                       , NEVADA




                                                                                      FINDINGS OF FACTS
                    EIGHTH
                  , NEVADA

                      0034
          (702) 758-5858




                                              
                    &H
                 IGHTH
         GUYMON AT

               VEGAS




                                                          Based on the pending Stipulation of Counsel, and good cause appearing
      TEL758-5858
             S. ES.
       ATTORNEY




                                              
             EGAS
         625625
       LASLVAS




                                                 therefore, the Court finds that:
TEL (702)




                                                        1. Mr. Barbosa’s family needs additional time to coordinate travel from

                                                           Brazil to be present at his sentencing.
                                                        2. Mr. Hendron has spoken with Patrick Burns, Assistant United States
                                              
                                                             Attorney, and he has no objection to the continuance.
                                              
                                                          3. Mr. Barbosa is in custody and has no objection to the continuance.
                                              
                                                          4. Denial of this request for continuance could result in a miscarriage of
                                              

                                                           justice

                                                 ///

                                                 ///
                                              

                                              

                                                                                         3
                                                                                       ORDER
                                               

                                                        According, IT IS HEREBY ORDERED that the Sentencing Hearing

                                                  currently scheduled for April 15, 2019 at 10:00 a.m. is continued to the
                                                                                                                        July____  day
                                                                                                                             22, 2019,

                                                  of 11:00
                                                   at __________________,
                                                            a.m.          _____ at _____.
                                               

                                                                   12th            April
                                                         DATED this _____ day of __________, 2019.
                                               

                                               

                                                                                    _____________________________
                                                                                     JENNIFER A. DORESY
                                              
                                                                                     UNITED STATES DISTRICT JUDGE
                                              
                                 (702) 387-
                            ŀFAX 387-0034
                          AW, LLC, PLLC




                                              
                                89101
                             STREET
                             89101
                         LENDRON




                                              
         LANCE J. HENDRON,

                          STREET

                     ŀFAX (702)
                       , NEVADA
                    EIGHTH
                  , NEVADA

                      0034
          (702) 758-5858




                                              
                    &H
                 IGHTH
         GUYMON AT

               VEGAS
      TEL758-5858
             S. ES.
       ATTORNEY




                                              
             EGAS
         625625
       LASLVAS




                                              
TEL (702)




                                              

                                              

                                              

                                              

                                              

                                              

                                              

                                              

                                              

                                              

                                              

                                              

                                                                                        4
